&_ Ww bd

nN

Co wo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
DIANE MERLENE BELL, Case No.: 5:19-cv-00297-GJS
Plaintiff, {PROPOSED} ORDER AWARDING
EQUAL ACCESS TO JUSTICE ACT
VS. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, AND COSTS PURSUANT TO 28
Commissioner of Social Security, U.S.C. § 1920
Defendant
Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
authorized by 28 U.S.C. § 2412, and costs in the amount of $14.85 as authorized
by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

DATE: December 30, 2019

  
   
 

THE HONORABLE GAIL J. STA? DISH
UNITED 8. ATES MAGIS. RATE JUDGE

 
